Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The prior art of record (in particular, US 20100021072 A1-Shimizu et al (Hereinafter referred to as “Shim”) does not disclose, with respect to claim 1, An image processing device comprising: a predictive vector candidate setting unit configured to, when a reference image of a coding vector in a current block and a reference image of a co-located vector in a co-located block of a picture of different time from a current picture are short reference images, add a vector, which has been scaled for the co-located vector, in a candidate list, which manages candidates of a predictive vector for the coding vector, when the reference image of the coding vector and the reference image of the co-located vector are long reference images, add a vector, which has not been scaled for the co-located vector, in the candidate list, and when the reference image of the coding vector and the reference image of the co-located vector have different types, exclude the co-located vector from the candidate list, thereby to set candidates of the predictive vector for the coding vector; a predictive vector setting unit configured to set the predictive vector for the coding vector, from the co-located vector included in the candidate list set by the predictive vector candidate setting unit; and a reconstructing unit configured to reconstruct the coding vector using the predictive vector set by the predictive vector setting unit as claimed.  Rather, Shim discloses an image processing device (Fig 2) comprising: a predictive vector generating unit  (Fig 2, element 107) that generates a predictive vector of a current parallax vector of a current mutatis mutandis.  Accordingly, claims 16-29 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487